Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-25 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 24 similarly recites receiving a request to access a probe plurality of data rows, wherein each data row of the probe plurality of data rows is associated with a respective probe key value; selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values; concurrently probing the particular bucket to detect whether the entries of the plurality of build key values includes an entry of the probe key value of a particular data row of the probe plurality of data rows; sending a response for the request to access the probe plurality of data rows that is based on said concurrently probing the particular bucket. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory computer-readable media” and “one or more processors.” For example, in the context of this claim, “receiving a request to access a probe plurality of data rows, wherein each data row of the probe plurality of data rows is associated with a respective probe key value” encompasses a person receiving instructions from another person, thinking, and writing which rows are associated with a respective probe key value. In addition, “selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values” encompasses a person thing and selecting a bucket that contains entries of a plurality of build key values. Further, “concurrently probing the particular bucket to detect whether the entries of the plurality of build key values includes an entry of the probe key value of a particular data row of the probe plurality of data rows” encompasses a person concurrently thinking and searching for the particular bucket to determine whether the entries of the plurality of build key values includes a probe key value of a particular data row. Finally, “sending a response for the request to access the probe plurality of data rows that is based on said concurrently probing the particular bucket” encompasses a person thinking and responding back to the requested person detailing the probe plurality of data rows that is based on the findings of probing the particular bucket. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 
This judicial exception is not integrated into a practical application. Claim 24 recites no additional limitations other than “one or more non-transitory computer-readable media” and “one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving…etc., selecting…etc., concurrently probing…etc., and sending…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 24 recites “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and executing…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 24 are not patentable eligible under 35 USC 101. 

Here, claims 12 and 25 similarly recites receiving receiving a request to access a build plurality of data rows, wherein each data row of the build plurality of data rows is associated with a respective build key value; selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values in respective locations within the particular bucket; detecting that the particular bucket does not contain an entry of the build key value of a particular data row of the build plurality of data rows; concurrently inspecting multiple locations in the particular bucket to detect an empty location within the particular bucket; storing the entry of the build key value of the particular data row in the empty location within the particular bucket; sending a response for the request to access the build plurality of data rows that is based on the hash table. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory computer-readable media” and “one or more processors.” For example, in the context of this claim, “receiving a request to access a build plurality of data rows, wherein each data row of the build plurality of data rows is associated with a respective build key value” encompasses a person receiving instructions from another person, thinking, and writing which rows are associated with a respective probe key value. In addition, “selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values in respective locations within the particular bucket” encompasses a person thing and selecting a bucket from a hash table that contains entries of a plurality of build key values in respective locations within the particular bucket. Next, “detecting that the particular bucket does not contain an entry of the build key value of a particular data row of the build plurality of data rows” encompasses a person thinking and noticing the particular bucket does not contain an entry of the build key value of a particular data row of the build plurality of data rows. Further, “concurrently inspecting multiple locations in the particular bucket to detect an empty location within the particular bucket” encompasses a person concurrently thinking and looking at multiple locations in the particular bucket to detect an empty location within the particular bucket. Next, “storing the entry of the build key value of the particular data row in the empty location within the particular bucket” encompasses a person writing down and memorizing the entry of the build key value of the particular data row in the empty location within the particular bucket. Finally, “sending a response for the request to access the build plurality of data rows that is based on the hash table.” encompasses a person thinking and responding back to the requested person detailing the build plurality of data rows that is based on the findings of probing the particular bucket. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

This judicial exception is not integrated into a practical application. Claim 25 recites no additional limitations other than “one or more non-transitory computer-readable media” and “one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving…etc., selecting…etc., detecting…etc.”, concurrently inspecting…etc., storing the entry…etc.,  and sending…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 25 recites “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and executing…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 12 and 25 are not patentable eligible under 35 USC 101. 
The limitation “wherein said entry of the probe key value of the particular data row comprises a value selected from the group consisting of: the probe key value of the particular data row and a hash code of the probe key value of the particular data row” of dependent claim 2 and similarity recited in dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 13 are not patent eligible under 35 USC 101.
The limitation “wherein said concurrently probing the particular bucket comprises executing instruction(s) selected from the group consisting of: a single instruction multiple data (SIMD) instruction that concurrently inspects multiple entries of said entries of the plurality of build key values, a first plurality of instructions, on a superscalar processor, that concurrently compare said entry of the probe key value of the particular data row to respective entries of said entries of the plurality of build key values, and a second plurality of instructions, on a superpipelined processor, that concurrently compare said entry of the probe key value of the particular data row to respective entries of said entries of the plurality of build key values.” of dependent claim 3 and similarity recited in dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing element “superscalar processor” and the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of: the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines.” of dependent claim 4 and similarity recited in dependent claim 15 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing element “hardware cache” and the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 15 are not patent eligible under 35 USC 101. 

The limitation “comprising prefetching, into a hardware cache, at least one selected from the group consisting of: a subset of the plurality of buckets, probe key values of a first subset of the probe plurality of data rows, and hash codes of probe key values of a second subset of the probe plurality of data rows.” of dependent claim 5 and similarity recited in dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein: a plurality of items are concurrently prefetched; the plurality of items consist of at least one selected from the group consisting of: said subset of the plurality of buckets, said probe key values of a first subset of the probe plurality of data rows, and said hash codes of probe key values of a second subset of the probe plurality of data rows.” of dependent claim 6 and similarity recited in dependent claim 17 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein: the subset of the plurality of buckets includes the particular bucket; the second subset of the probe plurality of data rows does not include the particular data row; said prefetching the subset of the plurality of buckets simultaneously occurs with at least one selected from the group consisting of: said prefetching the hash codes of the probe key values of the second subset of the probe plurality of data rows, and said prefetching the probe key values of the first subset of the probe plurality of data rows.” of dependent claim 7 and similarity recited in dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein the particular bucket comprises a segmented array.” of dependent claim 8 and similarity recited in dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 19 are not patent eligible under 35 USC 101. 

The limitation “concurrently calculating respective memory addresses of a subset of the plurality of buckets.” of dependent claim 9 and similarity recited in dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein said concurrently calculating the respective memory addresses of the subset of the plurality of buckets comprises executing a SIMD instruction that concurrently calculates, for each bucket of the subset of the plurality of buckets, memory address(s) of at least one selected from the group consisting of: the bucket, and a segment of a respective segmented array.” of dependent claim 10 and similarity recited in dependent claim 21 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein the probe key value of a particular data row comprises at least one selected from the group consisting of: a grouping key, a compound candidate key, an encoding dictionary code, and a set of one or more fields of the particular data row that is not a candidate key.” of dependent claim 11 and similarity recited in dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 22 are not patent eligible under 35 USC 101. 

The limitation “comprising, in a same bucket or different buckets of the plurality of buckets, concurrently adjusting multiple entries of build key values of a subset of the build plurality of data rows.” of dependent claim 23 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 24 and 25. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 23 is not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 11-14, 16-19, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. U.S. Patent (2015/0039626; hereinafter: Sen) in view of Cruanes et al. U.S. Patent Publication (2006/0117036; hereinafter: Cruanes) 

Claims 1 and 24
As to claims 1 and 24, Sen discloses a method comprising: 
receiving a request to access a probe plurality of data rows, wherein each data row of the probe plurality of data rows is associated with a respective probe key value (paragraph[0025], “The probe phase has two variants. In the first variant, there are no duplicates in the build relation (which means that the join key is a primary key) and, therefore, a probe using a single row from the probe relation would result in finding only one matching row in the build relation. In the second variant, the build relation might have duplicates and, thus, a probe using a single row from the probe relation might result in finding multiple matching rows in the build relation…etc.”);
selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values (paragraph[0029], “As another example, in hash table probe, one or more vectorized instructions are used to determine a position, within a bucket of a hash table, where a key is located. As another example, in data compaction, In another technique, one or more vectorized instructions are used to identify a shuffle mask based on matching bits and update an output array based on the shuffle mask and an input array…etc.”); 

Sen does not appear to explicitly disclose concurrently probing the particular bucket to detect whether the entries of the plurality of build key values includes an entry of the probe key value of a particular data row of the probe plurality of data rows; 
sending a response for the request to access the probe plurality of data rows that is based on said concurrently probing the particular bucket.

However, Cruanes discloses concurrently probing the particular bucket to detect whether the entries of the plurality of build key values includes an entry of the probe key value of a particular data row of the probe plurality of data rows (paragraph[0013], “During the build phase, segments of the bitmap filter are separately constructed by the build-phase consumer slaves. As each build-phase consumer slave processes a left-hand row, the build-phase consumer slave updates a private bitmap filter chunk to indicate that the bucket to which the left-hand row hashes is not empty. Thus, at completion of the build phase of a parallel join operation…etc.”); 
sending a response for the request to access the probe plurality of data rows that is based on said concurrently probing the particular bucket(paragraph[0014], “During probe phase of the parallel join operation, the join-phase consumer slaves can be reused as probe-phase consumer slaves (as illustrated in FIG. 1). The probe-phase consumer slaves receive right-hand rows from probe-phase producer slaves, and perform the following for each right-hand row they receive: (1) generate a hash value based on the join key in the right-hand row, (2) inspect their private bitmap filter chunk to determine whether the hash bucket for that join key is empty, (3a) if the hash bucket for the join key is empty, then the right-hand row can be discarded since it does not join with any left-hand row, and (3b) if the hash bucket for the join key is not empty, then use the hash table to determine which left-hand rows join with the right-hand row (if any), and join the appropriate rows…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes to determine which bucket is empty during a join operation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes to increase the performance on a join operation by generating hash table based on the join key values in one source and used the hash table to determine the correlation between rows in the first source and rows in the second source (Cruanes: paragraph[0006]). 

Claim 2
As to claim 2, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, and Cruanes further disclose wherein said entry of the probe key value of the particular data row comprises a value selected from the group consisting of: the probe key value of the particular data row and a hash code of the probe key value of the particular data row (paragraph[0014], “generate a hash value based on the join key in the right-hand row, (2) inspect their private bitmap filter chunk to determine whether the hash bucket for that join key is empty, (3a) if the hash bucket for the join key is empty, then the right-hand row can be discarded since it does not join with any left-hand row, and (3b) if the hash bucket for the join key is not empty, then use the hash table to determine which left-hand rows join with the right-hand row (if any), and join the appropriate rows…etc.”).

Claim 3
As to claim 3, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, and Sen further disclose wherein said concurrently probing the particular bucket comprises executing instruction(s) selected from the group consisting of: 
a single instruction multiple data (SIMD) instruction that concurrently inspects multiple entries of said entries of the plurality of build key values (paragraph[0031], “A SIMD instruction is an instruction that, when processed, causes a SIMD operation to be performed on multiple distinct data values instead of a single data value. A SIMD operation is implemented in hardware and may take one or more machine cycles to execute. One approach for implementing a SIMD operation is to use one or more registers that are each capable of storing multiple distinct data values. Such registers are referred to herein as SIMD registers…etc.”), 
a first plurality of instructions, on a superscalar processor, that concurrently compare said entry of the probe key value of the particular data row to respective entries of said entries of the plurality of build key values (paragraph[0099], “In some join operations, the join column is unique. Thus, each key from the join column is unique. Based on this knowledge, one approach for probing a hash table based on a key from a probe relation (or table) is followed. In contrast, if the join column is not unique, then a different approach for performing the probe phase of the join operation is followed. Such a different approach is described below in the section entitle…etc.”), and 
a second plurality of instructions, on a superpipelined processor, that concurrently compare said entry of the probe key value of the particular data row to respective entries of said entries of the plurality of build key values (paragraph[0025], “The probe phase has two variants. In the first variant, there are no duplicates in the build relation (which means that the join key is a primary key) and, therefore, a probe using a single row from the probe relation would result in finding only one matching row in the build relation…etc.”).


Claim 5
As to claim 5, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, and Sen further disclose prefetching, into a hardware cache, at least one selected from the group consisting of: 
a subset of the plurality of buckets (paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”), 
probe key values of a first subset of the probe plurality of data rows (paragraph[0100], “FIGS. 5A-5B is a flow diagram that depicts a process 500 for performing a probe into a hash table based on a single key-data value pair from a probe relation, in an embodiment. While the following example describes the key and the data value as being 4-byte values and SIMD registers as being 128-bit registers, process 500 is applicable to data elements having different byte boundaries and/or registers having different bit capacities…etc.”), and 
hash codes of probe key values of a second subset of the probe plurality of data rows (paragraph[0122], “Blocks 550-580 are similar to block 510-545, except that the second hash value is used to identify a second hash bucket and, if it is determined that the key does not match any key in the second hash bucket, then one or more auxiliary data structures are searched (block 590) to determine whether the key is located in one of the auxiliary data structures. If not, then, depending on the type of join operation (e.g., outer join) that initiated the probe process…etc.”).

Claim 6
As to claim 6, the combination of Sen and Cruanes discloses all the elements in claim 5, as noted above, and Cruanes further disclose wherein: 
a plurality of items are concurrently prefetched (paragraph[0053], “For example, assume that both the right-hand row source and the left-hand row source are partitioned based on the join key. Under these conditions, each partition may be assigned to a particular node that will be involved in the parallel join operation. During performance of the parallel join operation…etc.”); 
the plurality of items consist of at least one selected from the group consisting of:
said subset of the plurality of buckets (paragraph[0056], “During the build phase, slaves on node 1 scan rows from partition 1 of the dept table, and build a shared bitmap filter chunk within node 1. At the end of the build phase, the shared bitmap filter chunk within node 1 will indicate which hash buckets have left-hand rows associated with the join key values 0-49…etc.”), 
said probe key values of a first subset of the probe plurality of data rows (paragraph[0056], “During the build phase, slaves on node 1 scan rows from partition 1 of the dept table, and build a shared bitmap filter chunk within node 1. At the end of the build phase, the shared bitmap filter chunk within node 1 will indicate which hash buckets have left-hand rows associated with the join key values 0-49…etc.”), and
said hash codes of probe key values of a second subset of the probe plurality of data rows (paragraph[0131], “In the depicted example, the key received in block 705 matches the key at the second position in the hash bucket. Another SIMD operation may be performed to determine that SIMD register 812 does not contain any matches. For example, a SIMD instruction, when executed, may determine whether the contents of a SIMD register are all zero or contains at least one non-zero bit…etc.”).

Claim 7
As to claim 7, the combination of Sen and Cruanes discloses all the elements in claim 5, as noted above, and Sen further disclose wherein: 
the subset of the plurality of buckets includes the particular bucket (paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”); 
the second subset of the probe plurality of data rows does not include the particular data row (paragraph[0201], “The projected hash table size may be different depending on whether the operation involved is a join operation or an aggregation operation. For a join operation, the projected hash table size may be calculated by multiplying the number of rows of the input relation (i.e., "Nrows(relation)") by the size of the key (e.g., 4 bytes) and by the size of the row identifier (which may be the same or different than the size of the key). Thus, the projected hash table join may be expressed as follows: "Hash-Table-Size-Join(relation)=Nrows(relation)*sizeof(key)* sizeof(RID)."…etc.”); 
said prefetching the subset of the plurality of buckets simultaneously occurs with at least one selected from the group consisting of (paragraph[0122], “Blocks 550-580 are similar to block 510-545, except that the second hash value is used to identify a second hash bucket and, if it is determined that the key does not match any key in the second hash bucket, then one or more auxiliary data structures are searched (block 590) to determine whether the key is located in one of the auxiliary data structures. If not, then, depending on the type of join operation (e.g., outer join) that initiated the probe process…etc.”): 
said prefetching the hash codes of the probe key values of the second subset of the probe plurality of data rows, and 
said prefetching the probe key values of the first subset of the probe plurality of data rows (paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”).



Claim 8
As to claim 8, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, and Sen further disclose wherein the particular bucket comprises a segmented array (paragraph[0140], “If there are only four possible positions in a SIMD register, then one of four possible shuffle masks is selected. Similarly, if there are eight possible positions in a SIMD register, then one of eight possible shuffle masks is selected. The position data may be an index into an array…etc.”).

Claim 11
As to claim 11, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, and Cruanes further disclose wherein the probe key value of a particular data row comprises at least one selected from the group consisting of: a grouping key, a compound candidate key, an encoding dictionary code, and a set of one or more fields of the particular data row that is not a candidate key (paragraph[0012], “The join-key-to-consumer-slave mapping used to distribute left-hand rows to the build-phase consumer slaves may be based on a distribution hash function applied to the join key, or based on ranges associated with the join key. For example, assume that the dept table is the left-hand row source of an equi -join operation with the emp table…etc.”).



Claims 12 and 25
As to claims 12 and 25, Sen discloses a method comprising: 
receiving a request to access a build plurality of data rows, wherein each data row of the build plurality of data rows is associated with a respective build key value (paragraph[0024], “First, one of two relations (e.g., tables) is categorized as the "build" relation (which is typically the smaller relation) and the other relation as the "probe" relation. Then, a hash table is built or generated based on the build relation. The hash table consists of a join key/attribute and a payload (e.g., ROWID). Once the hash table is built, the probe relation is scanned and, for each row of the probe relation, a lookup of the hash table is done to find the matching rows from the build relation. The phase where the hash table is built is referred to as the "build phase" of the algorithm…etc.”);
selecting, from a plurality of buckets of a hash table, a particular bucket that contains entries of a plurality of build key values in respective locations within the particular bucket(paragraph[0029], “As another example, in hash table probe, one or more vectorized instructions are used to determine a position, within a bucket of a hash table, where a key is located. As another example, in data compaction, In another technique, one or more vectorized instructions are used to identify a shuffle mask based on matching bits and update an output array based on the shuffle mask and an input array…etc.”); 
detecting that the particular bucket does not contain an entry of the build key value of a particular data row of the build plurality of data rows (paragraph[0036], “At block 205, a key and a data value are received. An example of a key is an employee identifier (which may be unique) or an employee name (which is not necessarily unique). An example of a data value is a row identifier that indicates where the key is located in a build relation/table. The key and data value may be received in response to a function call to insert the key and data value into a hash table. In an embodiment, in addition to the key and data value parameters, the function also has an "evict" parameter (e.g., "Boolean evictbucket") that indicates whether the function is called in response to an eviction, from a hash bucket, of the key and the data value. Initially, the evict parameter is zero, false, NULL, or otherwise indicates that the function has not been called in response to an eviction….etc.”); 

Sen does not appear to explicitly disclose
concurrently inspecting multiple locations in the particular bucket to detect an empty location within the particular bucket; 
storing the entry of the build key value of the particular data row in the empty location within the particular bucket; 
sending a response for the request to access the build plurality of data rows that is based on the hash table.

However, Cruanes discloses concurrently inspecting multiple locations in the particular bucket to detect an empty location within the particular bucket (paragraph[0013], “During the build phase, segments of the bitmap filter are separately constructed by the build-phase consumer slaves. As each build-phase consumer slave processes a left-hand row, the build-phase consumer slave updates a private bitmap filter chunk to indicate that the bucket to which the left-hand row hashes is not empty. Thus, at completion of the build phase of a parallel join operation…etc.”); 
storing the entry of the build key value of the particular data row in the empty location within the particular bucket (paragraph[0006], “(1) read the row, (2) apply a hash function to the join key value in the row to produce a hash value, (3) use the hash value as an index to identify a particular bucket in a hash table, and (4) store, in the bucket, an entry for the row…etc.”); 
sending a response for the request to access the build plurality of data rows that is based on the hash table (paragraph[0014], “During probe phase of the parallel join operation, the join-phase consumer slaves can be reused as probe-phase consumer slaves (as illustrated in FIG. 1). The probe-phase consumer slaves receive right-hand rows from probe-phase producer slaves, and perform the following for each right-hand row they receive: (1) generate a hash value based on the join key in the right-hand row, (2) inspect their private bitmap filter chunk to determine whether the hash bucket for that join key is empty, (3a) if the hash bucket for the join key is empty, then the right-hand row can be discarded since it does not join with any left-hand row, and (3b) if the hash bucket for the join key is not empty, then use the hash table to determine which left-hand rows join with the right-hand row (if any), and join the appropriate rows…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes to determine which bucket is empty during a join operation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes to increase the performance on a join operation by generating hash table based on the join key values in one source and used the hash table to determine the correlation between rows in the first source and rows in the second source (Cruanes: paragraph[0006]). 

Claim 13
As to claim 13, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Cruanes further disclose wherein said entry of the build key value of the particular data row comprises a value selected from the group consisting of: the build key value of the particular data row and a hash code of the build key value of the particular data row (paragraph[0014], “generate a hash value based on the join key in the right-hand row, (2) inspect their private bitmap filter chunk to determine whether the hash bucket for that join key is empty, (3a) if the hash bucket for the join key is empty, then the right-hand row can be discarded since it does not join with any left-hand row, and (3b) if the hash bucket for the join key is not empty, then use the hash table to determine which left-hand rows join with the right-hand row (if any), and join the appropriate rows…etc.”).  

Claim 14
As to claim 14, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Sen further disclose wherein said concurrently inspecting multiple locations in the particular bucket to detect an empty location comprises executing instruction(s) selected from the group consisting of: 
a single instruction multiple data (SIMD) instruction that concurrently inspects multiple locations for empty locations within the particular bucket (paragraph[0031], “A SIMD instruction is an instruction that, when processed, causes a SIMD operation to be performed on multiple distinct data values instead of a single data value. A SIMD operation is implemented in hardware and may take one or more machine cycles to execute. One approach for implementing a SIMD operation is to use one or more registers that are each capable of storing multiple distinct data values. Such registers are referred to herein as SIMD registers…etc.”), 
a plurality of superscalar instructions that concurrently detect whether respective locations within the particular bucket are empty(paragraph[0099], “In some join operations, the join column is unique. Thus, each key from the join column is unique. Based on this knowledge, one approach for probing a hash table based on a key from a probe relation (or table) is followed. In contrast, if the join column is not unique, then a different approach for performing the probe phase of the join operation is followed. Such a different approach is described below in the section entitle…etc.”), and 
a plurality of superpipelined instructions that concurrently detect whether respective locations within the particular bucket are empty (paragraph[0025], “The probe phase has two variants. In the first variant, there are no duplicates in the build relation (which means that the join key is a primary key) and, therefore, a probe using a single row from the probe relation would result in finding only one matching row in the build relation…etc.”).


Claim 16
As to claim 16, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Sen further disclose comprising prefetching into a hardware cache at least one selected from the group consisting of: 
a subset of the plurality of buckets (paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”), 
build key values of a first subset of the build plurality of data rows(paragraph[0024], “Then, a hash table is built or generated based on the build relation. The hash table consists of a join key/attribute and a payload (e.g., ROWID). Once the hash table is built, the probe relation is scanned and, for each row of the probe relation, a lookup of the hash table is done to find the matching rows from the build relation…etc.”), and 
hash codes of build key values of a second subset of the build plurality of data rows (paragraph[0122], “Blocks 550-580 are similar to block 510-545, except that the second hash value is used to identify a second hash bucket and, if it is determined that the key does not match any key in the second hash bucket, then one or more auxiliary data structures are searched (block 590) to determine whether the key is located in one of the auxiliary data structures. If not, then, depending on the type of join operation (e.g., outer join) that initiated the probe process…etc.”).

Claim 17
As to claim 17, the combination of Sen and Cruanes discloses all the elements in claim 16, as noted above, and Cruanes further disclose wherein: 
a plurality of items are concurrently prefetched (paragraph[0053], “For example, assume that both the right-hand row source and the left-hand row source are partitioned based on the join key. Under these conditions, each partition may be assigned to a particular node that will be involved in the parallel join operation. During performance of the parallel join operation…etc.”); 
the plurality of items are at least one selected from the group consisting of: 
said subset of the plurality of buckets (paragraph[0056], “During the build phase, slaves on node 1 scan rows from partition 1 of the dept table, and build a shared bitmap filter chunk within node 1. At the end of the build phase, the shared bitmap filter chunk within node 1 will indicate which hash buckets have left-hand rows associated with the join key values 0-49…etc.”), 
said probe key values of a first subset of the probe plurality of data rows(paragraph[0056], “During the build phase, slaves on node 1 scan rows from partition 1 of the dept table, and build a shared bitmap filter chunk within node 1. At the end of the build phase, the shared bitmap filter chunk within node 1 will indicate which hash buckets have left-hand rows associated with the join key values 0-49…etc.”), and
said hash codes of probe key values of a second subset of the probe plurality of data rows (paragraph[0131], “In the depicted example, the key received in block 705 matches the key at the second position in the hash bucket. Another SIMD operation may be performed to determine that SIMD register 812 does not contain any matches. For example, a SIMD instruction, when executed, may determine whether the contents of a SIMD register are all zero or contains at least one non-zero bit…etc.”).

Claim 18
As to claim 18, the combination of Sen and Cruanes discloses all the elements in claim 16, as noted above, and Cruanes further disclose wherein: 
the subset of the plurality of buckets includes the particular bucket(paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”); 
the second subset of the build plurality of data rows does not include the particular data row (paragraph[0201], “The projected hash table size may be different depending on whether the operation involved is a join operation or an aggregation operation. For a join operation, the projected hash table size may be calculated by multiplying the number of rows of the input relation (i.e., "Nrows(relation)") by the size of the key (e.g., 4 bytes) and by the size of the row identifier (which may be the same or different than the size of the key). Thus, the projected hash table join may be expressed as follows: "Hash-Table-Size-Join(relation)=Nrows(relation)*sizeof(key)* sizeof(RID)."…etc.”); 
said prefetching the subset of the plurality of buckets simultaneously occurs with at least one selected from the group consisting of(paragraph[0122], “Blocks 550-580 are similar to block 510-545, except that the second hash value is used to identify a second hash bucket and, if it is determined that the key does not match any key in the second hash bucket, then one or more auxiliary data structures are searched (block 590) to determine whether the key is located in one of the auxiliary data structures. If not, then, depending on the type of join operation (e.g., outer join) that initiated the probe process…etc.”): 
said prefetching the hash codes of the build key values of the second subset of the build plurality of data rows, and 
said prefetching the build key values of the first subset of the build plurality of data rows(paragraph[0120], “For example, in FIG. 6B, the output of operation 626 may be stored as a variable, whose value is shifted by a shift operation by one bit, which effectively halves the value of the variable. The result of the shift operation is assigned to a location in the hash table. For example, if the variable is "slotid" and the hash bucket is identified by "hashvalue1", then the result value received in block 505 is stored at the following location in the hash table: "HashTable[hashvalue1][slotid]…etc.”).



Claim 19
As to claim 19, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Sen further disclose wherein the particular bucket comprises a segmented array (paragraph[0140], “If there are only four possible positions in a SIMD register, then one of four possible shuffle masks is selected. Similarly, if there are eight possible positions in a SIMD register, then one of eight possible shuffle masks is selected. The position data may be an index into an array…etc.”). 

Claim 22
As to claim 22, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Cruanes further disclose wherein the build key value of a particular data row comprises at least one selected from the group consisting of: a grouping key, a compound candidate key, an encoding dictionary code, and a set of one or more fields of the particular data row that is not a candidate key (paragraph[0012], “The join-key-to-consumer-slave mapping used to distribute left-hand rows to the build-phase consumer slaves may be based on a distribution hash function applied to the join key, or based on ranges associated with the join key. For example, assume that the dept table is the left-hand row source of an equi -join operation with the emp table…etc.”).



Claim 23
As to claim 23, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, and Sen further disclose comprising, in a same bucket or different buckets of the plurality of buckets, concurrently adjusting multiple entries of build key values of a subset of the build plurality of data rows (paragraph[0175], “Block 950 may also involve counting the number of matches (e.g., based on the offset value calculated in block 920) and adjusting the current index of the output structure so that the next output written to the output structure is written to the proper location…etc.”).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. U.S. Patent (2015/0039626; hereinafter: Sen) in view of Cruanes et al. U.S. Patent Publication (2006/0117036; hereinafter: Cruanes) and further in view of Simionescu et al. U.S. Patent Publication (2018/0113810; hereinafter: Simionescu) 

Claim 4
As to claim 4, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, but do appear to explicitly disclose wherein each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of:
the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and 
the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines.

However, Simionescu discloses wherein each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of:
the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment (paragraph[0060], “In some embodiments, this number may be approximated by the cache management module 224 and/or hash search instructions 232 (as will be described in connection with FIG. 6). The slots then begin to be loaded (step 512). In some embodiments, the slots are loaded in alignment with a burst boundary. The burst boundary can depend upon the slot size, the burst size, and the number of slots included in a slot bucket. The slot loading begins with the first slot (step 516)….etc.”), and 
the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines (paragraph[0061], “The cache management module 224 and/or hash search instructions 232 will determine whether the number of slots needed (e.g., as estimated or determined in step 508) is less than the total number of slots in a bucket (step 520). If this query is answered negatively, then the method proceeds by checking if the last slot has an extension (step 536). If the last slot has an extension, then the cache management module 224 and/or hash search instructions 232 get the ID of the frame from the last slot index and load that particular frame into local memory for additional searching (step 544)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes and Simionescu to determine cache sizes during a join operation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes and Simionescu to provide a hashing method for efficient cache lookup that minimizes memory accesses (Simionescu: paragraph[0018]). 

Claim 15
As to claim 15, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, but do appear to explicitly disclose wherein each bucket of the plurality of buckets is configured according to at least one of: 
the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and 
the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines.

However, Simionescu discloses wherein each bucket of the plurality of buckets is configured according to at least one of: 
the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment(paragraph[0060], “In some embodiments, this number may be approximated by the cache management module 224 and/or hash search instructions 232 (as will be described in connection with FIG. 6). The slots then begin to be loaded (step 512). In some embodiments, the slots are loaded in alignment with a burst boundary. The burst boundary can depend upon the slot size, the burst size, and the number of slots included in a slot bucket. The slot loading begins with the first slot (step 516)….etc.”), and 
the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines (paragraph[0061], “The cache management module 224 and/or hash search instructions 232 will determine whether the number of slots needed (e.g., as estimated or determined in step 508) is less than the total number of slots in a bucket (step 520). If this query is answered negatively, then the method proceeds by checking if the last slot has an extension (step 536). If the last slot has an extension, then the cache management module 224 and/or hash search instructions 232 get the ID of the frame from the last slot index and load that particular frame into local memory for additional searching (step 544)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes and Simionescu to determine cache sizes during a join operation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes and Simionescu to provide a hashing method for efficient cache lookup that minimizes memory accesses (Simionescu: paragraph[0018]). 

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. U.S. Patent (2015/0039626; hereinafter: Sen) in view of Cruanes et al. U.S. Patent Publication (2006/0117036; hereinafter: Cruanes) and further in view of Malakhov et al. U.S. Patent Publication (2012/0036134; hereinafter: Malakhov) 

Claim 9
As to claim 9, the combination of Sen and Cruanes discloses all the elements in claim 1, as noted above, but do appear to explicitly disclose comprising concurrently calculating respective memory addresses of a subset of the plurality of buckets.
However, Malakhov discloses comprising concurrently calculating respective memory addresses of a subset of the plurality of buckets (paragraph[0023], “As shown in FIG. 3, method 300 may begin by calculating a bucket index and address for a lookup request (block 305). For example, a key associated with a requested data pair may be provided to a hash function, which generates a hash value, which along with the hash table capacity, can be used to obtain an index and so an address in memory…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes and Malakhov to determine memory addresses which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes and Malakhov to perform concurrent resizing and on-demand per-bucket rehashing for a concurrent hash table that is a shared memory accessed by one more threads that may execute on one or more cores of a multiprocessor system (Malakhov: paragraph[0009]). 

Claim 10
As to claim 10, the combination of Sen, Cruanes, and Malakhov discloses all the elements in claim 9, as noted above, and Sen further discloses wherein said concurrently calculating the respective memory addresses of the subset of the plurality of buckets comprises executing a SIMD instruction that concurrently calculates, for each bucket of the subset of the plurality of buckets, memory address(s) of at least one selected from the group consisting of: 
the bucket (paragraph[0142], “Operation 836 is a SIMD shuffle operation that takes, as input, contents from SIMD register 832 and contents from SIMD register 834 and generates output that is stored in SIMD register 838, which may be the same as SIMD register 832 or SIMD register 834. An effect of operation 836 is that the maximum values corresponding to non-target bucket…etc.”), and 
a segment of a respective segmented array (paragraph[0140], “The position data is then used to identify a shuffle mask that will be used in a SIMD shuffle operation. If there are only four possible positions in a SIMD register, then one of four possible shuffle masks is selected. Similarly, if there are eight possible positions in a SIMD register, then one of eight possible shuffle masks is selected. The position data may be an index into an array of shuffle masks…etc.”).

Claim 20
As to claim 20, the combination of Sen and Cruanes discloses all the elements in claim 12, as noted above, but do appear to explicitly disclose comprising concurrently calculating respective memory addresses of a subset of the plurality of buckets.

However, Malakhov discloses comprising concurrently calculating respective memory addresses of a subset of the plurality of buckets (paragraph[0023], “As shown in FIG. 3, method 300 may begin by calculating a bucket index and address for a lookup request (block 305). For example, a key associated with a requested data pair may be provided to a hash function, which generates a hash value, which along with the hash table capacity, can be used to obtain an index and so an address in memory…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sen with the teachings of Cruanes and Malakhov to determine memory addresses which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sen with the teachings of Cruanes and Malakhov to perform concurrent resizing and on-demand per-bucket rehashing for a concurrent hash table that is a shared memory accessed by one more threads that may execute on one or more cores of a multiprocessor system (Malakhov: paragraph[0009]). 

Claim 21
As to claim 21, the combination of Sen, Cruanes, and Malakhov discloses all the elements in claim 20, as noted above, and Sen further discloses wherein said concurrently calculating the respective memory addresses of the subset of the plurality of buckets comprises executing a SIMD instruction that concurrently calculates, for each bucket of the subset of the plurality of buckets, memory address(s) of at least one selected from the group consisting of: 
the bucket (paragraph[0142], “Operation 836 is a SIMD shuffle operation that takes, as input, contents from SIMD register 832 and contents from SIMD register 834 and generates output that is stored in SIMD register 838, which may be the same as SIMD register 832 or SIMD register 834. An effect of operation 836 is that the maximum values corresponding to non-target bucket…etc.”), and 
a segment of a respective segmented array (paragraph[0140], “The position data is then used to identify a shuffle mask that will be used in a SIMD shuffle operation. If there are only four possible positions in a SIMD register, then one of four possible shuffle masks is selected. Similarly, if there are eight possible positions in a SIMD register, then one of eight possible shuffle masks is selected. The position data may be an index into an array of shuffle masks…etc.”).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152
December 29, 2021  
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000